ARDRICH, District Judge
(concurring). I concur in the foregoing conclusion that, upon petition for mandamus, in a case where the situation is so fully presented as to make it clear upon hearing that there is no meritorious substance in the matter presented, the extraordinary remedy of mandamus should not be ordered by a court which would be the appellate court, on writ of error or upon appeal, to review the same questions. I incline to the view, however, that it was competent and admissible for the party, upon whom was the burden to sustain the patent, to call the patentee as a witness to the question whether the principle involved in the patent was old or new. And if it was proper to do that as a general proposition, it was not inadmissible to cross-examine, within reasonable scope in respect to the subject-matter of the direct examination, the ultimate question whether the principle was old or new, to be determined, of course, by the court under the patent as explained by the proofs. But there is enough in the record to show, not only that there was no weighty substance in the matter proposed by the cross-examination, but that it was ruled as discretion that the proposed examination would exceed a reasonable scope. This being so, this is not a situation which involves one of those cases of extreme or extraordinary exercise of discretion, justifying disturbance of discretionary nisi prius rulings.